*17Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Randolph appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Randolph, No. 3:01-cr-00304-JRS-11 (E.D.Va. Apr. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.